—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 18, 1995, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender,- to a term of 7 to 14 years, unanimously affirmed.
Defendant’s motion to preclude identification testimony was properly denied. Since the People sufficiently established that the witness and defendant knew each other prior to the incident, particularly because the witness had sold guns to defendant on several occasions, the witness’s identification testimony was confirmatory (People v Brin, 190 AD2d 512, lv denied 82 NY2d 751). We decline to disturb the court’s credibility determinations in this regard. Moreover, any error in receiving this testimony at trial was harmless in view of the overwhelming evidence of guilt (supra). Concur—Sullivan, J. P., Nardelli, Williams and Tom, JJ.